ICJ_116_ArmedActivities_COD_UGA_2001-11-29_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE DU 29 NOVEMBRE 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER OF 29 NOVEMBER 2001
Mode officiel de citation:
Activités armées sur le territoire du Congo
(République démocratique du Congo c. Ouganda),
ordonnance du 29 novembre 2001, C.LJ. Recueil 2001, p. 660

Official citation:
Armed Activities on the Territory of the Congo

(Democratic Republic of the Congo v. Uganda),
Order of 29 November 2001, 1.C.J. Reports 2001, p. 660

 

N° de vente:
ISSN 0074-4441 Sales number 83 3
ISBN 92-1-070935-7

 

 

 
29 NOVEMBRE 2001

ORDONNANCE

ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO vr. UGANDA)

29 NOVEMBER 2001

ORDER
660

COUR INTERNATIONALE DE JUSTICE

2001 ANNÉE 2001

29 novembre
Rôle général

n° 116 29 novembre 2001

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE

Présents: M. GUILLAUME, président; M. Sui, vice-président; MM. RAn-
JEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M Hiccins, MM. PARRA-ARANGUREN, KOOLMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges; MM. VER-
HOEVEN, KATEKA, juges ad hoc; M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 80 de son
Règlement,

Rend l'ordonnance suivante:

1. Considérant que, le 23 juin 1999, le Gouvernement de la Répu-
blique démocratique du Congo (dénommée ci-après le «Congo ») a déposé
au Greffe de la Cour une requête introductive d’instance contre le Gou-
vernement de la République de ’Ouganda (dénommée ci-après I’«Ou-
ganda») au sujet d'un différend relatif à «des actes d’agression armée
perpétrés par l’Ouganda sur le territoire de la République démocratique
du Congo en violation flagrante de la Charte des Nations Unies et de la
Charte de l'Organisation de l'unité africaine»; que, dans sa requête, le

4
661 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

Congo a invoqué comme base de compétence les déclarations faites par
les deux Etats en application du paragraphe 2 de l’article 36 du Statut; et
que, au terme de sa requête, il a formulé les demandes ci-après:

«En conséquence, tout en se réservant le droit de compléter et pré-
ciser la présente demande en cours d'instance, la République démo-
cratique du Congo prie la Cour de:

Dire et juger que:

a) lOuganda s’est rendu coupable d’un acte d’agression au sens de
Particle 1 de la résolution 3314 de l’Assemblée générale des
Nations Unies du 14 décembre 1974 et de la jurisprudence de la
Cour internationale de Justice, en violation de l’article 2, para-
graphe 4, de la Charte des Nations Unies;

b) de même, l’Ouganda viole continuellement les conventions de
Genève de 1949 et leurs protocoles additionnels de 1977, bafouant
ainsi les rêgles élémentaires du droit international humanitaire
dans les zones de conflits, se rendant également coupable de vio-
lations massives des droits de l’homme au mépris du droit cou-
tumier le plus élémentaire;

c) plus spécifiquement, en s’emparant par la force du barrage
hydroélectrique d’Inga, et en provoquant volontairement des
coupures électriques régulières et importantes, au mépris du
prescrit de l’article 56 du protocole additionnel de 1977,
POuganda s’est rendu responsable de très lourdes pertes hu-
maines dans la ville de Kinshasa forte de 5 millions d'habitants
et alentour;

d) en abattant a Kindu, le 9 octobre 1998, un Boeing 727, propriété
de la compagnie Congo Airlines, et en provoquant ainsi la mort
de quarante personnes civiles, l'Ouganda a également violé la
convention relative à l'aviation civile internationale du 7 dé-
cembre 1944 signée à Chicago, la convention de La Haye du

16 décembre 1976 pour la répression de la capture illicite d’aéro-
nefs et la convention de Montréal du 23 septembre 1971 pour la
répression d’actes illicites dirigés contre la sécurité de l'aviation
civile.

En conséquence, et conformément aux obligations juridiques inter-
nationales susmentionnées, dire et juger que:

1) toute force armée ougandaise participant à l'agression doit quit-
ter sans délai le territoire de la République démocratique du
Congo;

2) l'Ouganda a l'obligation de faire en sorte que ses ressortissants,
tant personnes physiques que morales, se retirent immédiatement
et sans condition du territoire congolais;

3) la République démocratique du Congo a droit à obtenir de
l'Ouganda le dédommagement de tous les pillages, destructions,
déportations de biens et des personnes et autres méfaits qui sont
662 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

imputables à l'Ouganda et pour lesquels la République démocra-
tique du Congo se réserve le droit de fixer ultérieurement une
évaluation précise des préjudices, outre la restitution des biens
emportés »;

2. Considérant que, le 19 juin 2000, le Congo a présenté à la Cour une
demande en indication de mesures conservatoires en vertu de l’article 41
du Statut; et que, par ordonnance du 1°" juillet 2000, la Cour a indiqué
certaines mesures conservatoires ;

3. Considérant que, le 19 juillet 2000, dans le délai fixé à cet effet par
Pordonnance de la Cour en date du 21 octobre 1999, le Congo a déposé
son mémoire, au terme duquel il a présenté les conclusions ci-après:

«La République démocratique du Congo, tout en se réservant le
droit de compléter ou de modifier les présentes conclusions, et de
fournir à la Cour de nouvelles preuves et de nouveaux arguments
juridiques pertinents dans le cadre du présent différend, prie la Cour
de dire et juger:

1) Que la République de l'Ouganda, en se livrant à des actions
militaires et paramilitaires à l'encontre de la République démocra-
tique du Congo, en occupant son territoire, et en soutenant active-
ment, sur les plans militaire, logistique, économique et financier des
forces irrégulières qui y opèrent, a violé les principes conventionnels
et coutumiers suivants:

— le principe du non-recours à la force dans les relations inter-
nationales, y compris l'interdiction de l'agression;

— lobligation de régler les différends internationaux exclusivement
par des moyens pacifiques de telle manière que la paix et la sécu-
rité internationales ainsi que la justice ne soient pas mises en
danger;

— le respect de la souveraineté des Etats et du droit des peuples à
disposer d’eux-mémes et donc de choisir librement et sans ingé-
rence extérieure leur régime politique et économique:

— le principe de non-intervention dans les affaires qui relèvent de la
compétence nationale des Etats, y compris en s’abstenant de
toute assistance aux parties à une guerre civile opérant sur le ter-
ritoire d’un autre Etat;

2) Que la République de l'Ouganda, en se livrant à une exploita-
tion illégale des ressources naturelles congolaises, et en spoliant ses
biens et ses richesses, a violé les principes conventionnels et coutu-
miers suivants:

— le respect de la souveraineté des Etats, y compris sur ses res-
sources naturelles;

— le devoir de favoriser la réalisation du principe de l’égalité des
peuples et de leur droit à disposer d’eux-mémes, et par consé-
ACTIVITÉS ARMEES (ORDONNANCE 29 XI O1)

quent de ne pas soumettre des peuples à la subjugation, à la
domination ou à l'exploitation étrangères;

— le principe de non-intervention dans les affaires qui relèvent de la
compétence nationale des Etats, y compris dans le domaine éco-
nomique ;

3) Que la République de l'Ouganda, en se livrant à des exactions
à l'encontre des ressortissants de la République démocratique du
Congo, en tuant, blessant, enlevant ou spoliant ces ressortissants, a
violé les principes conventionnels et coutumiers suivants:

— le principe conventionnel et coutumier de l'obligation de respec-
ter et faire respecter les droits fondamentaux de la personne, y
compris en période de conflit armé:

— les droits des ressortissants congolais à bénéficier des droits les
plus élémentaires en matière civile et politique, comme en matière
économique, sociale et culturelle;

4) Que, du fait de toutes les violations énoncées ci-dessus, la
République de l'Ouganda est tenue, dans la mesure et selon les
modalités précisées au chapitre VI du présent mémoire, et conformé-
ment au droit international coutumier:

— de cesser immédiatement tout fait internationalement illicite qui
se poursuit de façon continue, et en particulier son occupation
du territoire congolais, son soutien aux forces irrégulières opé-
rant en République démocratique du Congo, sa détention illé-
gale de ressortissants congolais et son exploitation des ressources
naturelles et des richesses congolaises;

— de réparer tous les types de dommages causés par tous les types
d’actes illicites qui lui sont imputables, et ce quelle que soit la
longueur du lien de causalité existant entre ces actes et ces dom-
mages ;

— par conséquent, d'effectuer une réparation en nature lorsque cela
s’avère encore matériellement possible, en particulier en ce qui
concerne les ressources, les biens et les richesses congolais qui
seraient encore en sa possession ;

— à défaut, de fournir une somme couvrant l'intégralité des dom-
mages subis, et qui couvre notamment les exemples mentionnés
au paragraphe 6.65 du présent mémoire;

— par ailleurs, et en tout état de cause, d’accorder satisfaction pour
les outrages infligés à la République démocratique du Congo, à
la fois sous la forme d’excuses officielles, de l’octroi de dom-
mages-intérêts correspondant à la gravité des violations, et de
poursuites dirigées contre tous les individus responsables;

— de fournir des garanties et assurances spécifiques tendant a ce
qu'elle n’adopte plus à l'avenir Pune quelconque des violations
mentionnées ci-dessus à l’encontre de la République démocra-
tique du Congo»;
664 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

4. Considérant que, le 20 avril 2001, dans le délai fixé à cet effet par
l'ordonnance de la Cour en date du 21 octobre 1999, l'Ouganda a déposé
son contre-mémoire; que, au chapitre XVIII de son contre-mémoire, le
Gouvernement ougandais a exposé que: «[plendant plus de sept ans, la
République de l'Ouganda a été victime des opérations militaires et d’autres
activités de groupes armés qui lui sont hostiles visant à la déstabiliser, qui
étaient soit parrainées, soit tolérées par les Gouvernements congolais suc-
cessifs»; et qu'il a ajouté: «[MlJaintenant que la République démocra-
tique du Congo a introduit une instance, l'Ouganda doit prendre les
mesures qui garantiront que justice soit faite et que la responsabilité en-
gendrée par les politiques congolaises soit reconnue»; considérant que,
dans le même chapitre de son contre-mémoire, dans une section intitulée
«C. Les demandes reconventionnelles», le Gouvernement ougandais a
indiqué ce qui suit:

«Premièrement, le Gouvernement ougandais invoque divers prin-
cipes du droit international coutumier ou général. Aussi la Cour est-
elle priée de dire et juger que la République démocratique du Congo
est responsable de la violation des obligations qui sont les siennes en
vertu du droit international coutumier ou général. Ces obligations
sont les suivantes:

a) Interdiction du recours à la force contre l'Ouganda
b) Non-intervention dans les affaires intérieures de ? Ouganda

c) Interdiction de fournir une aide aux groupes armés menant des
opérations militaires ou paramilitaires en Ouganda et contre cet
Etat, en entrainant, armant, équipant, finançant et ravitaillant
lesdits groupes armés

Deuxièmement, le Gouvernement ougandais invoque le para-
graphe 4 de l’article 2 de la Charte des Nations Unies...

[Cette disposition] est invoqué[e] pour corroborer subsidiairement
les trois obligations de droit coutumier citées ... ci-dessus»;

que ledit chapitre du contre-mémoire comprend également des sections
intitulées «D. Exemples concrets de l'agression congolaise», «E. Attaque
de l'ambassade de l’Ouganda et traitement inhumain du personnel diplo-
matique ougandais ainsi que d’autres ressortissants ougandais» et
«F. Violation de l’accord de Lusaka par la République démocratique du
Congo»; et considérant que, au terme de son contre-mémoire, le Gou-
vernement ougandais a présenté les conclusions ci-après:

«Tout en se réservant le droit de compléter ou de modifier ses
demandes, la République de l’'Ouganda prie la Cour:

1) De dire et juger, conformément au droit international,
665 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

C) que les demandes reconventionnelles présentées au cha-
pitre XVIII du présent contre-mémoire doivent être retenues.

2) De réserver la question de la réparation due au titre des
demandes reconventionnelles pour un stade ultérieur de la
procédure» ;

x * x

5. Considérant que, le 11 juin 2001, lors d’une réunion que le président
de la Cour a tenue avec les agents des Parties, le Congo, invoquant l’ar-
ticle 80 du Règlement, a soulevé certaines objections à la recevabilité
des demandes reconventionnelles formulées dans le contre-mémoire de
l'Ouganda; considérant que, au cours de la même réunion, les deux
agents ont accepté que leurs gouvernements respectifs déposent des obser-
vations écrites sur la question de la recevabilité des demandes reconven-
tionnelles; et que des délais ont été convenus à cet effet;

6. Considérant que, le 28 juin 2001, l'agent du Congo a déposé au
Greffe les observations écrites du Gouvernement congolais sur la ques-
tion de la recevabilité des demandes reconventionnelles du défendeur; et
considérant que, par lettre en date du 28 juin 2001, le greffier a commu-
niqué copie desdites observations au Gouvernement ougandais;

7. Considérant que, dans ses observations écrites, le Congo soutient
que «le caractère sommaire et lacunaire des prétentions ougandaises est
incompatible avec les prescriptions formelles [de] l’article 80, para-
graphe 2, du Règlement de la Cour»; qu'il expose que

«[o]n ne peut pas considérer que les prétentions présentées comme
des demandes reconventionnelles par l'Ouganda «figurent» dans les
conclusions du contre-mémoire [et] qu’on ne peut déterminer, à par-
tir du contre-mémoire, ni ce que la Cour est invitée à dire et juger ...
ni, par ailleurs, si et dans quelle mesure l'Ouganda formule une
demande en réparation»;

qu'il précise qu’«[u]ne première difficulté consiste tout simplement a
identifier, même grossièrement, quelles sont les «demandes» dont il est
question»; qu'il ajouté qu’«[iJl est ... inconcevable que la question de la
réparation soit tranchée dans son principe méme, et non dans ses moda-
lités, à un «stade ultérieur de la procédure», que «{j Ouganda ne pour-
rait … plus, après que son contre-mémoire [eut] été déposé, prétendre
formuler une ou plusieurs demandes reconventionnelles, en présentant
des réclamations en matière de réparation» et que, «[dJans ces condi-
tions, on est amené soit à présumer une demande qui ne figure pas dans
les conclusions, soit à écarter ces dernières comme irrégulières»: et qu’il
conclut que rien ne devrait «empêcher la Cour de déclarer les «de-
mandes» ougandaises incompatibles avec les prescriptions de l’article 80,
paragraphe 2, du Règlement»;

8. Considérant que le Congo, «à titre subsidiaire, mais aussi hypothé-
tique», expose ce qui suit:

9
666

9.

ACTIVITES ARMEES (ORDONNANCE 29 XI 01)

«La République démocratique présumera, aux fins de la démon-
stration, que les demandes [reconventionnelles] portent sur len-
semble (indéterminé) des faits qui sont relatés dans le chapitre XVIII
[du contre-mémoire de l’'Ouganda], sans toutefois qu'on puisse les
étendre a des réparations qui n'y sont pas sollicitées. Elle distin-
guera à cet effet les quatre catégories d’allégations suivantes:

— la demande relative à la prétendue agression de la République
démocratique du Congo, en ce qu'elle concerne la période com-
mençant en 1998;

— la demande relative à la prétendue agression de la République
démocratique du Congo, en ce qu’elle concerne la période anté-
rieure à la création de la République démocratique du Congo;

— les demandes relatives aux prétendues attaques des bâtiments et
du personnel diplomatiques ougandais à Kinshasa;

— les demandes relatives aux prétendues violations des accords de
Lusaka par la République démocratique du Congo.

Le terme de «demande» est utilisé par facilité dans la suite des pré-
sentes observations même [s’il] ne convient certainement pas pour
désigner les prétentions ougandaises. La République démocratique
du Congo démontrera en tout état de cause que, à l'exception de la
première d’entre elles, aucune de ces demandes ne satisfait à la
condition de «connexité directe» requise par Particle 80, para-
graphe |, du Règlement de la Cour»;

Considérant que le Congo fait tout d’abord observer que I’«Ou-

ganda justifie son occupation d’une partie du territoire congolais en se
prévalant d’une situation de «légitime défense» [et que, slelon le défen-
deur, cette légitime défense répondrait à une agression préalable dont il
aurait été victime de la part de la République démocratique du Congo»:
que le Congo ajoute ce qui suit:

«Cette prétendue agression aurait commencé en 1994, à une
époque où l'Etat congolais connaissait une autre dénomination (le
Zaire), et était gouverné par un autre chef d'Etat, dans le cadre d’un
autre régime politique; elle aurait connu une interruption entre mai
1997 et mai 1998, et aurait repris ensuite. L’Ouganda ne prétend
cependant pas réagir aux attaques qui auraient été perpétrées à son
encontre durant toutes ces périodes … selon l'argumentation du
défendeur, il convient en effet de distinguer soigneusement trois
périodes … aux fins de déterminer les «actes d'agression» qui
auraient motivé l’action ougandaise en «légitime défense», seule la
troisième et dernière période identifiée étant pertinente pour justifier
Pargument» ;

et qu'il cite à cet égard les paragraphes 360 à 366 du contre-mémoire de
YOuganda dans lesquels ce dernier fait état, aux fins de application de
l’article 51 de la Charte des Nations Unies aux faits de la cause, des
«trois périodes distinctes» suivantes: «du début de 1994 au mois de mai

10
667 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

1997 environ», «à partir du mois de mai 1997» et «de mai à août 1998»;
considérant que le Congo déclare que:

«[a]u stade préliminaire de l'examen de la recevabilité des demandes
présentées comme reconventionnelles, [il] tient ... a insister sur la
logique du raisonnement exposé dans le contre-mémoire ougandais
qui ... consiste a invoquer la légitime défense pour justifier son occu-
pation du territoire congolais à partir du mois d’août 1998, et ceci en
réaction à une prétendue agression qui aurait commencé en mai de la
même année»;

et qu'il en infère que, «/a] contrario, Ouganda ne se fonde pas sur les
faits intervenus pendant les deux premières périodes qu’il mentionne
pour appuyer son argument de légitime défense»;

10. Considérant que le Congo, se référant à la condition de «connexité
directe» prévue au paragraphe | de l’article 80 du Règlement, soutient
que

«pour qu'une demande reconventionnelle puisse être acceptée en
tant que telle, [l'exigence de «connexité directe»] suppose, d’une
part, que cette demande nouvelle présente une connexité tant fac-
tuelle que juridique avec les prétentions initialement formulées par le
[demandeur] et, d'autre part, que les arguments avancés par le
demandeur sur reconvention [à la fois fondent] la demande recon-
ventionnelle et [lui] permettent ... de repousser tout ou partie des
demandes principales initialement dirigées contre lui»;

qu’il précise que «[IJa connexité factuelle a été appréciée par la Cour sur
la base de plusieurs éléments, qui peuvent globalement être synthétisés
dans l'exigence d’une unité de lieu, d'action et de temps», que la «notion
de connexité juridique ... suppose, de façon générale, que l’objet juridique
des deux demandes (reconventionnelle et principale) soit identique» et
qu'une telle connexité juridique «n’est présente que lorsque c’est la viola-
tion du ou des méme(s) instrument(s) juridique(s) ou des mêmes règles de
droit qui est mise en cause dans l’une et l’autre de ces demandes»; et que
le Congo ajoute que,

«[olutre l'établissement d’une relation factuelle et juridique entre
les demandes, la pratique montre que la connexité directe entre de-
mandes reconventionnelle et principale doit également résulter du
fait que les arguments avancés par le demandeur sur reconvention
doivent a la fois fonder la demande reconventionnelle et étre perti-
nents pour réfuter la demande principale»;

11. Considérant que, pour la période s'étendant de mai à août 1998, le
Congo indique que «la demande ougandaise remplit la condition de
connexité requise par l’article 80, et ce pour ce qui concerne tant l’exis-
tence de liens factuels et juridiques que l’articulation de la demande avec
les moyens de défense développés à titre principal»;

\i
668 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

12. Considérant que le Congo soutient qu’il n’en est pas de même pour
ce qui est de «[I]a demande relative à la prétendue agression de la Répu-
blique démocratique du Congo, en ce qu’elle concerne la période anté-
rieure à [s]a création»; qu'il affirme que «les événements qui concernent
respectivement [cles prétentions ougandaises et la requête du Congo ne se
sont pas déroulés pendant la même période, loin s’en faut»; qu'il estime
qu’«aucune articulation n’a été établie par le défendeur entre [cette]
demande qu'il présente comme reconventionnelle et l’un quelconque de
ses moyens de défense»; et considérant que le Congo prétend en outre
que l'Ouganda

«ne pourrait plus, à un stade ultérieur de la procédure, modifier son
argumentation en prétendant soudain que les activités militaires
qu’il a poursuivies depuis 1998 sur le territoire du Congo constitue-
raient finalement une réaction à l’ensemble des prétendues actions
armées que le Congo aurait menées à son encontre depuis 1994»;

qu'il ajoute qu’une telle «modification soudaine et radicale de l’argumen-
tation se heurterait ... au principe de bonne foi qui, sur le plan procédu-
ral, se traduit notamment par l'institution de la forclusion»; et qu’il
explique que, compte tenu de la collaboration accrue qui s'est manifestée
entre les autorités ougandaises et les nouvelles autorités congolaises au
moment de la création de la République démocratique du Congo,
lOuganda «doit être considéré comme ayant renoncé à demander répa-
ration ou à tirer de quelconques conséquences juridiques des événements
antérieurs à la révolution sociale et politique de 1997»;

13. Considérant que, pour ce qui a trait aux «demandes relatives aux
prétendues attaques des bâtiments et du personnel diplomatique ougan-
dais à Kinshasa», le Congo soutient que lesdites demandes «ne satisfont
pas à la condition de «connexité directe», étant donné que «ces événe-
ments sont dépourvus de tout rapport de connexité, tant juridique que
factuelle, avec l’objet des prétentions initialement formulées» par le
Congo; qu'il expose que «[ces incidents] s'inscrivent indubitablement
dans la même période que celle concernée par les demandes principales de
la République démocratique du Congo», mais que

«les atteintes aux locaux, aux biens et au personnel diplomatique
ougandais à Kinshasa, d’une part, et l’agression subie par la Répu-
blique démocratique du Congo, l'occupation continue d’une partie
de son territoire, l'exploitation illégale de ses ressources naturelles et
la violation massive des droits fondamentaux d’une partie de sa
population, d'autre part»,

ne constituent pas des «faits de même nature»; qu'il explique en outre ce
qui suit:

«Alors que ce sont des violations des règles relatives au traitement
des étrangers ou aux droits individuels qui sont avancées par
lPOuganda, la requête de la République démocratique du Congo se
fonde quant à elle sur des manquements aux principes du non-
669 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

recours à la force, de non-intervention, de souveraineté des Etats, y
compris sur leurs ressources naturelles et aux règles relatives à la
protection des droits fondamentaux de la personne, y compris en
période de conflit armé»:

et qu’il conclut à cet égard que les Parties ne sauraient être considérées
comme «poursuiv[a]nt le même but juridique»;

14. Considérant que le Congo soutient également que les demandes de
lOuganda «relatives aux prétendues violations des accords de Lusaka
par la République démocratique du Congo ne satisfont pas à la condition
de «connexité directe»; qu’il explique que

«[s]i Pon peut concevoir ... que le défendeur centre le débat sur de
prétendus actes d'agression dont il aurait préalablement été la vic-
time de la part de Etat demandeur ..., il paraît pour le moins
curieux d'élargir le débat ... [au] probleme du dialogue national
congolais, qui implique des acteurs et qui met en jeu des questions
propres au régime politique interne de la République démocratique
du Congo et à son fonctionnement ... [, ainsi qu'aux] péripéties et
[aux] difficultés provisoires qui ont émaillé les relations entre la
République démocratique du Congo et la MONUC...»;

qu'il en déduit que

«[mJême si l’on peut toujours ... établir certains liens entre ces ques-
tions particulières et le problème de l’agression et de occupation de
la République démocratique du Congo, il est plus que douteux que
Pon se trouve là, pour reprendre l’expression qui ressort de façon
constante de la jurisprudence de la Cour, devant des faits «de méme
nature»;

qu'il observe en outre «que les catégories d'événements précitées ren-
voient toutes à des règles juridiques qui ... sont radicalement différentes
de celles qui sont à la base de la requête de la République démocratique
du Congo»; qu'il soutient à cet égard ce qui suit:

«[La requête du Congo] se fonde essentiellement sur les grands
principes conventionnels et coutumiers que constituent l'interdiction
du recours à la force, la non-intervention dans les affaires inté-
rieures, le respect de la souveraineté permanente des Etats et des
peuples sur leurs ressources naturelles, et l'obligation générale de res-
pecter et de faire respecter les droits de la personne. Cette partie
des prétentions ougandaises s'appuie en revanche exclusivement sur
un instrument spécifique et particulier, désigné comme l'accord
de Lusaka, qui constitue selon les termes mêmes utilisés par
l’'Ouganda un «comprehensive system of public order»...»;

et qu'il fait valoir ensuite que «les termes mêmes de l’article 80 du Règle-
ment de la Cour indiquent que la connexité doit s'entendre par rapport à
l'objet de la demande principale» et que

13
670 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

«il s'avère non seulement factuellement erroné mais aussi logique-
ment impossible de prétendre que l’objet de la demande de la Répu-
blique démocratique du Congo pouvait s'étendre, même de manière
indirecte et lointaine, à un contexte factuel et juridique qui n'existait
même pas au moment de son dépôt»;

considérant que le Congo ajoute que «cette partie des demandes recon-
ventionnelles ... ne constitue pas en même temps un argument essentiel de
défense, conformément aux exigences de l’article 80, paragraphe 1, du
Règlement telles que précisées par la jurisprudence de la Cour»: et consi-
dérant qu’il conclut ainsi:

«La République démocratique du Congo ne dénie pas à l'Ouganda
le droit de porter devant la Cour un différend portant sur la viola-
tion éventuelle des accords de Lusaka, ni celui de la Cour de se pro-
noncer sur cette violation. Ce différend devrait toutefois être porté
devant la Cour par la voie habituelle, et non par le biais exceptionnel
de la procédure en demande reconventionnelle...»;

15. Considérant que le Congo, «[a] titre très subsidiaire», et à suppo-
ser, «en tout état de cause», que «toutes les demandes reconventionnelles
ougandaises répondent aux prescriptions des paragraphes 1 et 2 de l’ar-
ticle 80», soutient enfin qu’«il n’y a pas lieu de ... jomdre toutes [ces
demandes} à l'instance principale en application de Particle 80, para-
graphe 3, du Règlement» ; qu'une telle jonction, selon lui, serait contraire
aux «exigences d’une bonne administration de la justice»; et que le
Congo estime qu’en l'espèce ladite «jonction aménerait la Cour comme
les Parties à envisager sous un même ensemble des questions radicale-
ment distinctes, mettant en jeu des règles juridiques très différentes, et
renvo[yant] à des faits qui sont survenus durant des périodes parfois éloi-
gnées les unes des autres»;

16. Considérant qu’au terme de ses observations écrites le Congo

«prie la Cour de dire et juger que les prétentions avancées par
POuganda dans son contre-mémoire sont irrecevables en tant que
demandes reconventionnelles :

— parce qu’elles ne remplissent pas les conditions de forme requises
par l’article 80, paragraphe 2, du Règlement de la Cour;

— subsidiairement, pour les prétentions concernant respectivement
la prétendue agression perpétrée par l'Etat congolais avant mai
1997, les prétendues attaques à l'encontre des bâtiments et du
personnel diplomatiques ougandais à Kinshasa, et les prétendues
violations des accords de Lusaka, parce qu’elles ne remplissent
pas la condition de «connexité directe» requise par l’article 80,
paragraphe 1, du Règlement de la Cour;

— très subsidiairement, et en tout état de cause, qu'il n’y a pas lieu
d'opérer la jonction au fond de l’ensemble des prétentions ougan-
daises en application de l’article 80, paragraphe 3, du Règlement

14
671 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

de la Cour, en raison de considérations d’opportunité liées aux
impératifs d’une bonne administration de la justice»;

17. Considérant que, le 15 août 2001, l’agent de POuganda a déposé
au Greffe les observations de son gouvernement sur la recevabilité des
demandes reconventionnelles formulées dans son contre-mémoire, compte
tenu des observations présentées par le Congo; et considérant que, par
lettre en date du 15 août 2001, le premier secrétaire de la Cour, greffier en
exercice, a communiqué copie des observations du Gouvernement ougan-
dais au Gouvernement congolais;

18. Considérant que, dans ses observations écrites, l’'Ouganda allègue
qu’«[i]l n'est pas exact que le paragraphe 2 de l’article 80 contienne des
«exigences formelles»; qu'il affirme que «les demandes reconvention-
nelles sont exposées dans le contre-mémoire dans l’ordre qui convient»;
qu'il observe que les sections C, D, E et F du chapitre XVIII du contre-
mémoire révèlent la structure et l’ordre dans lequel les demandes recon-
ventionnelles de POuganda ont été présentées et mettent en lumière les
fondements de ces demandes et qu'il est dès lors difficile de déter-
miner quelles autres précisions seraient nécessaires: et considérant que,
s'agissant du grief du Congo selon lequel «on ne [pourrait] déterminer
si et dans quelle mesure l’'Ouganda formule une demande en répa-
ration», l’'Ouganda invoque la pratique de la Cour et indique que «filles
conclusions formulées dans le contre-mémoire exposent très clairement
la position de POuganda»;

19. Considérant que, s'agissant de la recevabilité de ses demandes
reconventionnelles, l'Ouganda se réfère aux «critères correspondant à
l'application des dispositions de l’article 80» du Règlement; qu’il expose
que la Cour «a défini plusieurs critères auxiliaires destinés à faciliter
Papplication du critère de la connexité directe»; qu’il allègue qu’«en une
occasion au moins, [le Congo] s’écarte, de façon importante, des prin-
cipes généralement admis pour l'application de l’article 80»; qu'il indique
que «[clette exception prend la forme d’un exposé ... vis[ant] à ériger en
condition de recevabilité l'obligation d’une étroite connexité entre la
demande reconventionnelle et les moyens de défense»; et qu'il ajoute ce
qui suit:

«Cet argument est en principe non fondé et d’ailleurs ... PEtat
demandeur admet qu’il ne doit pas y avoir nécessairement de coin-
cidence entre un moyen de défense et une demande reconvention-
nelle. Quoi qu'il en soit, ni la doctrine ni la jurisprudence n’étayent
cette invention» ;

20. Considérant que l’Ouganda rappelle que, selon le Congo, «la
demande reconventionnelle relative à l'emploi de la force au cours de la
période de mai à août 1998 est recevable» et «prend acte, avec satisfac-
tion, de cette concession»; qu’il expose que, «[nJéanmoins, les observa-
tions [de l'Etat demandeur] restent muettes sur la recevabilité de la
demande reconventionnelle pour ce qui concerne les événement posté-

15
672 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

rieurs à août 1998»; qu'il ajoute que «la demande reconventionnelle
dénonce l’emploi continu et ininterrompu de la force contre l’'Ouganda
dont l'Etat congolais s’est rendu responsable de 1994 à aujourd’hui»; et
qu'il conclut sur ce point qu’«[i]l n’y a aucune raison de limiter la portée
de la demande reconventionnelle uniquement à la période comprise
entre mai et août 1998»;

21. Considérant que, s’agissant de la période antérieure à mai 1998,
l'Ouganda estime que sa demande «satisfait .. à la condition de
«connexité directe» requise par l’article 80, paragraphe 1, du Règle-
ment»; qu’à cet égard il fait valoir qu’«[e]n admettant la recevabilité de
la demande reconventionnelle pour la période de mai à août 1998, la
République démocratique du Congo a en fait reconnu que cette demande
reconventionnelle était recevable pour l’ensemble de la période de 1994 à
aujourd'hui»; qu'il expose que «la demande reconventionnelle décrit un
comportement continu de la République démocratique du Congo, qui
s’est traduit par l'emploi illicite de la force contre l'Ouganda sans inter-
ruption de 1994 à aujourd’hui»; qu'il ajoute que «les chefs de l'Etat
congolais ont changé et que l'Etat lui-même a été rebaptisé, mais [que] les
activités illicites ont continué [, que] les principaux acteurs cités dans le
contre-mémoire ont poursuivi leurs opérations sans interruption depuis
1994» et que,

«[e]n particulier, les six groupes armés ..., dont la présence sur le
territoire de la République démocratique du Congo a été officielle-
ment confirmée par le gouvernement de cet Etat en juillet 1999,
sont ceux qui ont mené des attaques régulières contre l’Ouganda a
partir du territoire congolais au cours de la période de 1994 a
1998»;

et que l’Ouganda en déduit ce qui suit:

«Les activités illicites antérieures à mai 1998, menées par l'Etat
congolais ou bénéficiant de l’aide de cet Etat, font manifestement
partie du «même ensemble factuel complexe» que celles qui ont été
menées après cette date et elles font partie du «même ensemble
factuel complexe» que celles sur lesquelles la demande de la Répu-
blique démocratique du Congo relative à «l'emploi illicite de la
force» s'appuie. Par conséquent, les faits sur lesquels la demande
reconventionnelle de lOuganda est basée sont en connexité directe
avec l’objet de la demande de la République démocratique du
Congo»;

considérant que l’Ouganda soutient en outre qu’«[i]! y a également entre
la demande reconventionnelle de l’'Ouganda, y compris la partie qui
couvre la période de 1994 à 1998, d’une part, et la demande initiale de
la République démocratique du Congo, d’autre part, une connexité juri-
dique directe»; et qu’il expose à cet effet que, «[tJout comme la demande
de la République démocratique du Congo, la demande reconventionnelle
de l’Ouganda est basée sur l’interdiction juridique de recourir à la force

16
673 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

dans les relations internationales et sur l'interdiction de fournir une aide
militaire à des forces armées irrégulières» et que, «[cJomme le fait la de-
mande initiale, la demande reconventionnelle dénonce une violation du
paragraphe 4 de l’article 2 de la Charte des Nations Unies»;

22. Considérant que, dans la section de ses observations écrites inti-
tulée «La demande reconventionnelle relative à l'attaque de l'ambassade
de l’'Ouganda et au traitement inhumain du personnel diplomatique
ougandais ainsi que d’autres ressortissants ougandais», POuganda sou-
tient que «[ladite] demande reconventionnelle ... satisfait aux conditions
du paragraphe 1 de l’article 80»; qu'il fait observer à cet égard que:

«Tous les critères déterminant le respect de la condition de
connexité directe qui ont été établis par la Cour sont satisfaits: les
faits considérés sont de même nature qu’un grand nombre de ceux
sur lesquels les prétentions de la République démocratique du Congo
s'appuient; ils font tous partie du même ensemble factuel complexe
et ’Ouganda poursuit des objectifs juridiques qui sont pour la plu-
part les mêmes que ceux poursuivis par le Congo»;

et qu'il ajoute que «l'examen conjoint de la demande reconventionnelle
de l'Ouganda et de la demande initiale du Congo permettrait d'atteindre
l'objectif de l’économie de procès»; considérant que, aux fins d’étayer ses
affirmations, l’'Ouganda se réfère notamment au passage suivant de la
requête du Congo: «La République démocratique du Congo base son
action sur l'agression armée [les italiques sont dans l'original] dont elle est
victime depuis l'invasion de son territoire remontant au 2 août 1998 ainsi
que toutes les exactions qui s'en sont suivies [les italiques sont de
l'Ouganda]...»; qu'il en infère que, «de l'aveu même du Congo, cette
affaire est fondée, du moins en partie, sur toutes les exactions qui ont
suivi la prétendue invasion de son territoire à la date approximative du
2 août 1998»; qu'il expose que

«[éltant donné que les attaques de l'ambassade de l'Ouganda ainsi
que des ressortissants ougandais n’ont commencé que quelques jours
plus tard, le 11 août plus exactement, et qu’elles étaient une consé-
quence directe des hostilités qui avaient éclaté sur le territoire du
Congo, le raisonnement présenté par ce dernier Etat démontre que
les attaques de l'ambassade sont en connexité directe avec les pré-
tentions formulées par la République démocratique du Congo»;

qu'à l'effet de démontrer que «[les] faits sur lesquels cette partie [de ses]
demandes reconventionnelles repose sont aussi de la même nature qu’un
grand nombre de ceux que le Congo allègue pour étayer ses prétentions»,
il apporte par ailleurs les précisions suivantes:

«la République démocratique du Congo accuse l'Ouganda de «déten-
tions arbitraires» et de «traitements inhumains et dégradants»
(requête, p. 8). Dans le même ordre d’idée, la demande reconven-
tionnelle de l’'Ouganda dénonce la détention illicite et le traitement
inhumain par la République démocratique du Congo du personnel

17
674

ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

diplomatique ougandais et d’autres ressortissants ougandais (contre-
mémoire, par. 397-399). En outre, la République démocratique du
Congo accuse l'Ouganda de «pillages systématiques des institutions
publiques et privées» et d’«expropriations des biens de la population
civile» (requête, p. 8). De son côté, l'Ouganda monte en épingle la
confiscation par le Congo de biens appartenant au Gouvernement de
l'Ouganda et au personnel diplomatique ougandais ... (contre-mé-
moire, par. 397). Enfin, et de façon tout aussi significative, il convient
de constater que tous les actes considérés auraient été commis par les
armées des deux Etats parties à la présente instance. Tandis que les
troupes de la République démocratique du Congo se sont rendues
responsables des attaques menées contre l'ambassade de l'Ouganda
et des ressortissants ougandais, ... le Congo prétend que des troupes
ougandaises ont commis des exactions de même nature»;

qu'il rappelle en outre que «les événements contestés se sont produits
[non seulement] au même moment [, mais aussi] sur le même territoire (à
savoir le territoire de la République démocratique du Congo)»; et que, à
Pappui de ses allégations relatives à la connexité juridique, ’Ouganda
ajoute ce qui suit:

«à la page 16 de la requête, le Congo prétend que l'Ouganda s’est
rendu coupable de «violations ... des droits de l’homme au mépris
du droit coutumier le plus élémentaire». Plus loin, la République
démocratique du Congo affirme qu'elle «a droit à obtenir de
l’Ouganda le dédommagement de tous les pillages et vols» (requête,
p. 18). De la même façon, l’Ouganda fonde sa demande reconven-
tionnelle en l'espèce sur la violation par la République démocratique
du Congo du «principe du droit international général basé sur les
principes universellement reconnus des droits de l'homme» (contre-
mémoire, par. 407) et exige un dédommagement pour l’expropriation
illicite de biens ougandais (contre-mémoire, par. 408)»;

23. Considérant que, s’agissant de sa «[dJemande reconventionnelle
relative aux violations par la République démocratique du Congo de
ses obligations découlant de l'accord de Lusaka», l'Ouganda fait valoir

que

«[lJ'accord de Lusaka ... traite des mêmes questions que celles que la
République démocratique du Congo examine dans sa requête et son
mémoire: conflit armé entre POuganda et la République démocra-
tique du Congo; présence de forces armées ougandaises sur le terri-
toire congolais; calendrier et modalités du retrait desdites forces;
hébergement de groupes armés s’efforgant de déstabiliser les pays
voisins; soutien de forces irrégulières menant des opérations contre
les pays voisins; obligation de s'abstenir d’héberger lesdites forces ou
de leur apporter une aide; engagement pris de désarmer et démobi-
liser celles-ci»:

et que ledit accord

18
675 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

«met en place un mécanisme général d’ordre public, dans le but de
mettre fin au conflit armé en Republique démocratique du Congo,
c’est-à-dire le conflit qui fait l’objet de la requête de la République
démocratique du Congo, et d'apporter la paix et la stabilité en
République démocratique du Congo, en Ouganda et dans les pays
voisins»;

considérant que l’'Ouganda rejette également l'argument congolais selon
lequel, «l'accord de Lusaka a[yant] été signé le 10 juillet 1999, c’est-à-dire
à une date postérieure à celle du dépôt de la requéte[,] le 23 juin 1999»,
ladite demande «concerne[rait] une période distincte de celle qui est à la
base de la requête de la République démocratique du Congo»; qu'il
expose à cet égard qu’«fe]n fait, la République démocratique du Congo
dénonce dans son mémoire la prétendue occupation par l'Ouganda du
territoire congolais jusqu’à la date du dépôt de cette pièce, c’est-à-dire le
19 juillet 2000, soit environ un an après l'entrée en vigueur de l'accord de
Lusaka»; et qu'il relève que le Congo, dans son mémoire, «accusf[e]
l'Ouganda d'actes d'agression armée qui se sont produits entre le mois
d'août 1999 et le mois de mars 2000 ... et d’avoir violé l'accord de Lusaka
en raison des activités armées dont le territoire congolais a été le théâtre
entre le 14 et le 16 août 1999»; considérant que l’'Ouganda conclut de ce
qui précède que

«fs]a demande reconventionnelle ... relative aux violations de l’accord
de Lusaka par la République démocratique du Congo est recevable
aux termes de l’article 80 du Règlement de la Cour et [que] sa remise
en cause par la République démocratique du Congo doit être
rejetée»;

24. Considérant qu'au terme de ses observations écrites l'Ouganda
prie la Cour:

«Premièrement, de dire que les demandes reconventionnelles for-
mulées dans le contre-mémoire satisfont aux conditions posées par
l’article 80 du Règlement de la Cour; et

Deuxièmement, de rejeter toutes les demandes présentées dans les
observations de la République démocratique du Congo en date du
25 juin 2001»;

25. Considérant que, par lettre en date du 5 septembre 2001, le Congo
a présenté certains commentaires sur les observations écrites de
Ouganda, et qu'il a par ailleurs indiqué dans cette lettre qu'il «se [tenait]
à l'entière disposition de la Cour pour développer son argumentation
plus avant lors de plaidoiries orales que la Cour estimerait opportun
d'organiser»: et considérant que, par lettre en date du 8 octobre 2001,
l'Ouganda a fait observer que «[c]les nouveaux commentaires formulés au
nom de la République démocratique du Congo n'[avaient] ... pas été
demandés par la Cour et [avaient] été soumis sans autorisation», que,
«{d]ans ces circonstances, la lettre de Pagent de la République démocra-

19
676 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

tique du Congo ne [pouvait] être versée au dossier de l'affaire» et que,
«[plar conséquent, la République de l’Ouganda s’abst[enait] de commen-
ter le fond des questions soulevées dans la lettre susmentionnée et réser-
v[ait] sa position à leur sujet»;

26. Considérant que, saisie d'observations écrites complètes et
détaillées de chacune des Parties, la Cour est suffisamment informée des
positions qu’elles défendent quant à la recevabilité des demandes présen-
tées à titre reconventionnel par l’Ouganda dans son contre-mémoire; et
qu'il n'apparaît en conséquence pas nécessaire d’entendre plus avant les
Parties à ce sujet;

x * x

27. Considérant qu’aux termes de l’article 80 du Règlement de la Cour

dans sa version applicable en l’espéce:

«1. Une demande reconventionnelle peut étre présentée pourvu
qu’elle soit en connexité directe avec l’objet de la demande de la par-
tie adverse et qu’elle relève de la compétence de la Cour.

2. La demande reconventionnelle est présentée dans le contre-
mémoire de la partie dont elle émane et figure parmi ses conclu-
sions.

3. Si le rapport de connexité entre la demande présentée comme
demande reconventionnelle et l’objet de la demande de la partie
adverse n’est pas apparent, la Cour, aprés avoir entendu les parties,
décide s’il y a lieu ou non de joindre cette demande à l'instance
initiale» ;

28. Considérant qu’il échet à la Cour d'examiner si les demandes
ougandaises en question constituent des «demandes reconventionnelles »
et, dans l’affirmative, si elles remplissent les conditions énoncées à l’ar-
ticle 80 du Règlement:

29. Considérant que, dans l’ordonnance qu'elle a rendue le 17 dé-
cembre 1997 en l'affaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide, la Cour a précisé:

«qu'une demande reconventionnelle présente, au regard de la
demande de la partie adverse, un double caractère: qu’elle en est
indépendante dans la mesure où elle constitue une «demande» dis-
tincte, c’est-à-dire un acte juridique autonome ayant pour objet de
soumettre une prétention nouvelle au juge, et, qu'en même temps,
elle s’y rattache, dans la mesure où, formulée à titre «reconvention-
nel», elle riposte à la demande principale; que le propre d’une
demande reconventionnelle est ainsi d'élargir l’objet initial du litige
en poursuivant des avantages autres que le simple rejet de la préten-
tion du demandeur à l’action — par exemple, la condamnation de
celui-ci; et que, à ce titre, la demande reconventionnelle se distingue
d’un moyen de défense au fond» (CEJ. Recueil 1997, p. 256,
par. 27);

20
677 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

et considérant qu’en l’espèce les demandes présentées à titre reconven-
tionnel par ’Ouganda dans son contre-mémoire cherchent à obtenir, au-
delà du rejet des demandes formulées par le Congo, l'établissement de la
responsabilité de celui-ci et des réparations à ce titre; et que de telles
demandes constituent des «demandes reconventionnelles » ;

30. Considérant que le Congo ne conteste pas que les demandes ougan-
daises satisfont à la condition de «compétence» posée au paragraphe |
de l’article 80 du Règlement ; qu’il allègue toutefois que lesdites demandes
sont irrecevables en tant que telles car elles ne remplissent pas les autres
conditions énoncées par cette disposition;

* Ox

31. Considérant que le Congo soutient à titre principal que les « pré-
tentions avancées par ’Ouganda dans son contre-mémoire sont irrece-
vables en tant que demandes reconventionnelles», au motif qu’elles ne
«remplissent pas les conditions de forme requises par l’article 80, para-
graphe 2, du Règlement de la Cour»;

32. Considérant qu’aux termes du paragraphe 2 de l’article 80 du
Règlement «[Ha demande reconventionnelle est présentée dans le contre-
mémoire de la partie dont elle émane et figure parmi ses conclusions»;
que les demandes reconventionnelles de l'Ouganda ont été exposées
dans des sections différentes du chapitre XVIII de son contre-mémoire
intitulé «La responsabilité étatique de la République démocratique du
Congo et les demandes reconventionnelles de la République de
l'Ouganda»; que lesdites demandes font état d’actes par lesquels le
Congo aurait violé un certain nombre d'obligations internationales à
Pégard de Ouganda; et que ce dernier, dans les conclusions de son
contre-mémoire, prie la Cour

«1) De dire et juger, conformément au droit international,

C) que les demandes reconventionnelles présentées au chapitre
XVIII du présent contre-mémoire doivent être retenues.
2) De réserver la question de la réparation due au titre des
demandes reconventionnelles pour un stade ultérieur de la
procédure »;

33. Considérant que les demandes reconventionnelles de POuganda
auraient pu être présentées de manière plus claire; que toutefois leur pré-
sentation ne s’écarte pas à ce point des prescriptions du paragraphe 2 de
Particle 80 du Règlement que lesdites demandes devraient être jugées irre-
cevables à ce titre; qu’en outre l’Ouganda pouvait faire état d’une
demande en réparation sans que les modalités de celle-ci soient déjà
exposées à ce stade; et considerant que la conclusion formulée à titre
principal par le Congo doit par suite etre écartée;

* *
678 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

34. Considérant que le Congo soutient à titre subsidiaire que

«les prétentions concernant respectivement la prétendue agression
perpétrée par l'Etat congolais avant 1997, les prétendues attaques à
l’encontre des bâtiments et du personnel diplomatiques ougandais à
Kinshasa, et les prétendues violations des accords de Lusaka ... ne
remplissent pas la condition de «connexité directe» requise par
Particle 80, paragraphe 1, du Règlement de la Cour»,

et que les demandes reconventionnelles formulées à cet égard par
l’Ouganda sont partant irrecevables comme telles:

35. Considérant que, dans sa jurisprudence antérieure, la Cour a déjà
eu l’occasion d’exposer comme suit les motifs pour lesquels la recevabi-
lité d’une demande reconventionnelle en tant que telle est subordonnée à
la condition de «connexité directe» posée au paragraphe | de l’article 80
du Règlement: «[considérant] que le défendeur ne saurait ... imposer par
[la] voie [reconventionnelle] au demandeur n’importe quelle demande, au
risque de porter atteinte aux droits de celui-ci et de compromettre la
bonne administration de la justice» (Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), demandes reconventionnelles, ordonnance du 17 dé-
cembre 1997, CLS. Recueil 1997, p. 257, par. 31; Plates-formes pétro-
lières (République islamique d'Iran c. Etats-Unis d'Amérique), demande
reconventionnelle, ordonnance du 10 mars 1998, C.LJ. Recueil 1998,
p. 203, par. 33);

36. Considérant que le Règlement ne définit cependant pas la notion
de «connexité directe»; qu'il appartient à la Cour d’apprécier, compte
tenu des particularités de chaque espèce, si le lien qui doit rattacher la
demande reconventionnelle à la demande principale est suffisant; et que,
en règle générale, l’existence du lien de connexité directe requis entre ces
demandes doit être appréciée aussi bien en fait qu’en droit;

37. Considérant que, dans la présente espèce, il convient pour la
Cour d’examiner séparément les demandes reconventionnelles présen-
tees par l’Ouganda, selon qu'elles invoquent: |) des actes d’agression
que le Congo aurait commis à l'encontre de l'Ouganda ; 2) des attaques
visant les locaux et le personnel diplomatiques ougandais à Kinshasa
ainsi que des ressortissants ougandais, dont le Congo se serait rendu
responsable; et 3) des violations alléguées de l'accord de Lusaka par le
Congo;

38. Considérant que, pour ce qui a trait à la première demande recon-
ventionnelle de l'Ouganda (actes d’agression que le Congo aurait commis

22
679 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

à l'encontre de l’Ouganda), le Congo soutient qu'elle ne remplit la condi-
tion de connexité directe requise par l’article 80 du Règlement que pour
la période s'étendant de mai à août 1998; considérant que, comme il a
déjà été rappelé ci-dessus (voir paragraphe 36), en règle générale, l’exis-
tence du lien de connexité directe entre la demande reconventionnelle et
la demande principale doit être appréciée aussi bien en fait qu’en droit:
que l’établissement d’un tel lien de connexité n’est pas sujet, contraire-
ment à ce que soutient le Congo, à la condition que «les arguments
avancés par le demandeur sur reconvention doivent à la fois fonder la
demande reconventionnelle et être pertinents pour réfuter la demande
principale»; considérant qu'il ressort des conclusions des Parties que
leurs demandes respectives portent sur des faits de même nature, à savoir
l'emploi de la force et l'assistance qui aurait été apportée à des groupes
armés; que, si la demande reconventionnelle de l’'Ouganda porte sur une
période plus étendue que la demande principale du Congo, les deux
demandes n’en ont pas moins trait à un conflit existant entre les deux
Etats voisins sous des formes diverses et avec une intensité variable
depuis 1994; qu'elles s'inscrivent dans le cadre d’un même ensemble fac-
tuel complexe: et considérant que chacune des Parties cherche à établir la
responsabilité de l’autre en se fondant sur la violation du principe du
non-recours à la force tel qu’il figure au paragraphe 4 de l’article 2 de la
Charte des Nations Unies et se retrouve dans le droit international cou-
tumier, ainsi que du principe de non-intervention dans les affaires rele-
vant de la compétence nationale des Etats; que les Parties poursuivent
ainsi les mêmes buts juridiques;

39. Considérant que la Cour estime que la première demande recon-
ventionnelle présentée par POuganda est dès lors, pour l’ensemble de la
période couverte, en connexité directe avec l’objet des demandes du
Congo;

Ba

40. Considérant que, s’agissant de la deuxième demande reconvention-
nelle de POuganda (attaques visant les locaux et le personnel diploma-
tiques ougandais a Kinshasa ainsi que des ressortissants ougandais, dont
le Congo se serait rendu responsable), il ressort du dossier que les faits
dont l'Ouganda se prévaut se sont produits en août 1998, immédiatement
après l'invasion alléguée par le Congo de son territoire; que chacune des
Parties accuse l’autre d’être responsable de diverses exactions qui auraient
accompagné un emploi illicite de la force; qu'il s'agit la de faits de même
nature et que les demandes des Parties s'inscrivent dans le cadre du même
ensemble factuel complexe mentionné au paragraphe 38 ci-dessus; et
considérant que chacune des Parties cherche à établir la responsabilité de
l'autre en invoquant, en relation avec l’emploi illicite de la force allégué,
certaines règles de droit international conventionnel ou coutumier rela-
tives à la protection des personnes et des biens; que les Parties poursui-
vent ainsi les mêmes buts juridiques:

23
680 ACTIVITÉS ARMEES (ORDONNANCE 29 XI 01)

41. Considérant que la Cour estime que la deuxième demande recon-
ventionnelle présentée par |’Ouganda est par suite en connexité directe
avec l’objet des demandes du Congo;

*

42. Considérant que, en ce qui concerne la troisième demande recon-
ventionnelle de l’Ouganda (violations alléguées de l'accord de Lusaka par
le Congo), il échet de constater, à l’examen des conclusions des Parties,
que la demande de l'Ouganda concerne des faits d’une nature toute par-
ticulière; que ladite demande se réfère en effet au dialogue national
congolais, au déploiement de la Mission de l'Organisation des Nations
Unies en République démocratique du Congo (MONUC) ainsi qu'au
désarmement et à la démobilisation de groupes armés; que ces questions,
afférentes à des modes de solution du conflit dans la région convenus, sur
un plan plurilatéral, dans un accord de cessez-le-feu ayant reçu l'«appui
résolu» du Conseil de sécurité des Nations Unies (résolutions 1291 (2000)
et 1304 (2000)), concernent des faits de nature différente de ceux dont se
prévalent les demandes congolaises, qui ont trait aux actes dont l'Ouganda
se serait rendu responsable au cours de ce conflit: que les demandes res-
pectives des Parties ne s'inscrivent dès lors pas dans le cadre d’un même
ensemble factuel complexe; et considérant que le Congo cherche à établir
la responsabilité de l’'Ouganda en se fondant sur la violation des règles
mentionnées au paragraphe 38 ci-dessus, alors que l'Ouganda entend éta-
blir la responsabilité du Congo en se fondant sur la violation de disposi-
tions particulières de l’accord de Lusaka; que les Parties ne poursuivent
ainsi pas les mêmes buts juridiques;

43. Considérant que la Cour estime que la troisième demande recon-
ventionnelle présentée par l'Ouganda n'est en conséquence pas en
connexité directe avec l’objet des demandes du Congo;

* *

44, Considérant que le Congo, au terme de ses observations écrites, a
allégué a titre très subsidiaire «qu’il n’y a[vait] pas lieu d’opérer la jonc-
tion au fond de l’ensemble des prétentions ougandaises en application de
l’article 80, paragraphe 3, du Règlement de la Cour, en raison de consi-
dérations d'opportunité liées aux impératifs d’une bonne administration
de la justice»; et considérant que la Cour, ayant estimé que les première
et deuxième demandes reconventionnelles présentées par l'Ouganda
étaient en connexité directe avec l'objet des demandes du Congo, est
d'avis que, bien au contraire, une bonne administration de la justice et
un souci d'économie de procès appellent un examen simultané de ces de-
mandes reconventionnelles et des demandes au principal:

24
681 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

45. Considérant qu'au vu de ce qui précède la Cour estime que les pre-
mière et deuxième demandes reconventionnelles présentées par l'Ouganda
sont recevables comme telles et font partie de l'instance en cours; et que
la Cour considère en revanche que tel n'est pas le cas de la troisième
demande reconventionnelle de l’'Ouganda:

OR

46. Considérant qu’une décision rendue sur la recevabilité d'une
demande reconventionnelle compte tenu des exigences formulées à l'ar-
ticle 80 du Règlement ne saurait préjuger aucune question dont la Cour
aurait à connaître dans la suite de la procédure:

47. Considérant que, aux fins de protéger les droits que les Etats
tiers admis à ester devant la Cour tirent du Statut, la Cour donne
instruction au greffier de leur transmettre copie de la présente ordon-
nance;

48. Considérant que lorsque, conformément aux dispositions de son
Réglement, la Cour décide, dans l’intérét d’une bonne administration de
la justice, de se prononcer en une seule et méme instance sur les demandes
respectives des Parties, il importe qu’elle ne perde pas pour autant de vue
l'intérêt du demandeur à ce qu'il soit statué sur ses prétentions dans un
délai raisonnable;

49. Considérant que, au cours de la réunion que le président de la
Cour a tenue le 11 juin 2001 avec les agents des Parties (voir para-
graphe 5 ci-dessus), chacune de celles-ci a indiqué qu'elle souhaitait pou-
voir déposer une nouvelle pièce de procédure sur le fond: que les deux
agents ont été invités à exprimer leurs vues sur les délais qu'il convien-
drait de fixer pour le dépôt de ces nouvelles pièces au cas où la Cour juge-
rait leur présentation nécessaire; que chacune des Parties a répondu
qu'elle désirerait en pareil cas pouvoir disposer d'un délai de six mois
pour la préparation de sa pièce; qu’un tel délai paraît en l'espèce raison-
nable;

50. Considérant que, compte tenu des conclusions auxquelles elle est
parvenue ci-dessus quant a la recevabilité des demandes reconvention-
nelles ougandaises, la Cour estime que le dépôt d’une réplique du Congo
et d’une duplique de l’'Ouganda, portant sur les demandes des deux Par-
ties dans l'instance en cours, est nécessaire: et considérant que, ainsi
que la Cour en a déja décidé dans d’autres affaires (voir Application
de la convention pour la prévention et la répression du crime de génocide
( Bosnie-Herzégovine c. Yougoslavie), demandes reconventionnelles, ordon-
nance du 17 décembre 1997, C.L.J. Recueil 1997, p. 260, par. 42; Plates-
formes pétrolières (République islamique d'Iran c. Etats-Unis d'Amé-
rique), demande reconventionnelle, ordonnance du 10 mars 1998, CLT.
Recueil 1998, p. 206, par. 45; Frontière terrestre et maritime entre le
Cameroun et le Nigéria, ordonnance du 30 juin 1999, C.J. Recueil 1999,
p. 986), il échet en outre, aux fins d’assurer une stricte égalité entre les
Parties, de réserver le droit, pour le Congo, de s'exprimer une seconde

25
682 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

fois par écrit sur les demandes reconventionnelles de POuganda, dans une
pièce additionnelle dont la présentation pourrait faire l’objet d’une ordon-
nance ultérieure ;

51. Par ces motifs,

La Cour,
A) 1) A Punanimité,

Dit que la premiére demande reconventionnelle présentée par la Répu-
blique de l'Ouganda dans son contre-mémoire est recevable comme telle
et fait partie de l'instance en cours:

2) Par quinze voix contre une,

Dit que la deuxième demande reconventionnelle présentée par la Répu-
blique de l'Ouganda dans son contre-mémoire est recevable comme telle
et fait partie de l'instance en cours;

POUR: M. Guillaume, président: M. Shi, vice-président: MM. Ranjeva,
Herezegh, Fleischhauer, Koroma, Vereshchetin, M" Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, Elaraby,
juges; M. Kateka, juge ad hoc;

CONTRE: M. Verhoeven, juge ad hoc;

3) A l'unanimité,

Dit que la troisième demande reconventionnelle présentée par la Répu-
blique de Ouganda dans son contre-mémoire est irrecevable comme telle
et ne fait pas partie de l'instance en cours;

B) A Punanimite,

Prescrit la présentation d’une réplique de la République démocra-
tique du Congo et d’une duplique de la République de lOuganda por-
tant sur les demandes des deux Parties dans l'instance en cours et
fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure:

Pour la réplique de la République démocratique du Congo, le 29 mai
2002;

Pour la duplique de la République de l'Ouganda, le 29 novembre
2002;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-neuf novembre deux mille un, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres

26
683 ACTIVITÉS ARMÉES (ORDONNANCE 29 XI 01)

seront transmis respectivement au Gouvernement de la République
démocratique du Congo et au Gouvernement de la République de

l'Ouganda.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. VERHOEVEN, juge ad hoc, joint une déclaration à l'ordonnance.

({Paraphé) G.G.
(Paraphé) Ph.C.

27
